DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of species (a) Figs. 1-3, claims 1-6 and 11, in the reply filed on 9/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi et al, Japanese Publication No. JP 2006040798 A (see attached English machine translation).

	Mizoguchi anticipates:
1. A semiconductor device comprising (see figs. 1-4): 
	an insulating substrate (500) including a circuit pattern (10/20); 
	a semiconductor chip (300) mounted on the insulating substrate and connected to the circuit pattern; and 
	an overcurrent interruption mechanism (100) constituted with a same material as a material of the circuit pattern (e.g. See page 4 disclosing “In the configuration of the present embodiment, the input side patterned conductor portion 10, the connection land portions 11a, 12a, 11b, 12b, 11c, 12c (the first connection land portions 12a, 12b, 12c, the second connection land portion) 11a, 11b, 11c), the fuse patterned conductor portions 30a, 30b, 30c, the patterned conductor portions 21a, 21b, 21c, and the output side patterned conductor portion 20 are integrally formed of conductors of the same material.”), connected to the circuit pattern in series (e.g. Series connection at Abstract and page 10), 
	wherein when an overcurrent flows, the overcurrent interruption mechanism melts and is cut (e.g. See page 6 disclosing “when an overcurrent flows in the circuit board 1 and, for example, the fuse patterned conductor portion 30a in the fuse portion 100 is melted.”  Also see “melted” at page 4.)  See Mizoguchi at English machine translation at pages 1-11, figs. 1-4.

2. The semiconductor device according to claim 1, wherein the overcurrent interruption mechanism (100) includes a first conductor portion (12a-c), a second conductor portion (21a-c), and a constricted portion (30a-c) connected between the first conductor portion and the second conductor portion, fig. 1.

3. The semiconductor device according to claim 2, wherein cross-sectional areas of the first (12a-c) and second (21a-c) conductor portions are larger than a cross-sectional area of the constricted portion (30a-c), fig. 1.

6. The semiconductor device according to claim 2, wherein the overcurrent interruption mechanism is constituted from one conductor (e.g. See page 4 disclosing “In the configuration of the present embodiment, the input side patterned conductor portion 10, the connection land portions 11a, 12a, 11b, 12b, 11c, 12c (the first connection land portions 12a, 12b, 12c, the second connection land portion) 11a, 11b, 11c), the fuse patterned conductor portions 30a, 30b, 30c, the patterned conductor portions 21a, 21b, 21c, and the output side patterned conductor portion 20 are integrally formed of conductors of the same material.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi, as applied to claim 1 above.

	Regarding claim 4:
	Mizoguchi teaches all the limitations of claim 1 above and further teaches in fig. 2, the length (W) of the constricted portion (30a-c) affects the fusing current value (I).  Specifically, the fusing current value I increases as the width W increases.”  See English machine translation at pages 5-6.
	It would have been obvious to one of ordinary skill in the art to adjust “lengths of the first (12a-c) and second (21a-21c) conductor portions to be longer than a length of the constricted portion (30a-c)” because Mizoguchi teaches “As a result, the fusing current value I can be controlled with practical accuracy by increasing or decreasing the cross-sectional area of the fuse patterned conductor”.  
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi, as applied to claim 1 above, and further in view of Takeichi et al., US Patent No. 5,712,610.

	Regarding claim 5:
Mizoguchi teaches all the limitations of claims 1-2 above, but is silent thicknesses of the first and second conductor portions are equal to or greater than 0.5 mm.
In an analogous art, Takeichi teaches “As to the size of commercially available chip type fuses, they are approximately 2.6 mm thick x 2.6 mm wide x 6 mm long even for those of a smaller size, and have a size larger than other electronic parts mounted on a substrate”  See Takeichi at col 1, ln 36–47.
	Takeichi discloses a thickness that overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizoguchi with the teachings of Takeichi because commercially available fuses have a thickness approximately 2.6 mm thick.  See Takeichi at col 1, ln 36–47.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi, as applied to claim 1 above, and further in view of Horii et al., US Publication No. 2015/0372094 A1.
Regarding claim 11:
	Mizoguchi teaches all the limitations of claims 1 above, but does not expressly teach wherein the semiconductor chip is formed of a wide-bandgap semiconductor.
	In analogous art, Horii teaches “Silicon carbide is a wide band gap semiconductor having a band gap larger than that of silicon, which has been conventionally and widely used as a material for semiconductor devices.”  See Horii at para. [0002].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizoguchi with the teachings of Horii because (i)  “Silicon carbide is a wide band gap semiconductor…has been conventionally and widely used as a material for semiconductor devices”; and (ii) “…the semiconductor device can have a high reverse breakdown voltage, reduced on-resistance, and the like. Further, the semiconductor device thus adopting silicon carbide as its material has characteristics less deteriorated even under a high temperature environment than those of a semiconductor device adopting silicon as its material, advantageously.”  See Horii at para. [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
5 December 2022